9 F.3d 110
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Walter Gilbert MOORE, Defendant-Appellant.
No. 93-1645.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1993.

Before:  JONES and SILER, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
Defendant plead guilty to a violation of the terms of his supervised release and was sentenced to a term of eight months in prison and to serve a term of supervised release for the remainder of his prior term of supervised release.  He appeals the denial of his motion to terminate the term of supervised release pursuant to Rule 35(e), Fed.R.Crim.P.  Defendant now moves to remand this action to the district court for resentencing in light of the case of United States v. Truss, No. 92-2171 (6th Cir.  Sept. 8, 1993).  The government has not opposed the motion.


2
The modification or revocation of a term of supervised release is governed by 18 U.S.C. Sec. 3583(e).  At the time of the district court's ruling on defendant's Rule 35(e) motion, this court had not yet determined whether section 3583(e)(3) authorized the imposition of an additional term of supervised release following a defendant's incarceration for violating a condition of the original supervised release.  In United States v. Truss, supra, the court concluded that no additional term of supervised release is permitted by section 3583(e)(3).  We conclude, therefore, that defendant's sentence should be vacated and reconsidered by the district court in light of United States v. Truss, supra.


3
It therefore is ORDERED that the motion is granted, defendant's sentence is vacated and this action is remanded for resentencing in light of United States v. Truss, supra.